Citation Nr: 1506229	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-01 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for type II diabetes mellitus as a result of exposure to herbicides

2.  Service connection for prostate cancer as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1984.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a December 2014 video conference hearing, the transcript of which is included in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In July 2005, the RO denied service connection for diabetes mellitus as the Veteran was not shown to have served in Vietnam during the Vietnam era
and was not exposed to herbicides through some other military experience.  The Veteran submitted a notice of disagreement to this decision, but did not file a timely substantive appeal within 60 days of the May 2006 statement of the case.

2.  Evidence received since the July 2005 rating decision is new and material as to the issue of service connection for diabetes mellitus.

3.  The Veteran has been diagnosed with prostate cancer and type II diabetes mellitus.

4.  During service, the Veteran was stationed at Royal Thai Air Force Bases in Thailand; specifically, Udorn from October 1965 to November 1966, and at Don Muang from December 1970 to December 1971.

5.  The Veteran was as likely as not exposed to herbicide agents while he served in Thailand during the Vietnam era.


CONCLUSIONS OF LAW

1.  The July 2005 RO decision denying the claim of service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been submitted to reopen the previously-denied claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156, 20.1103 (2014).

3.  The criteria for service connection for type II diabetes mellitus as a result of exposure to herbicides have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for prostate cancer as a result of exposure to herbicides have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for diabetes mellitus and prostate cancer have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence Laws and Regulations

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2014).  

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis-Diabetes Mellitus

In July 2005, the RO denied service connection for diabetes mellitus.  The RO found that the Veteran had a diagnosis of diabetes mellitus, but had not served in Vietnam during the Vietnam era and had not been exposed to herbicides through some other military experience.  The Veteran submitted a notice of disagreement to this decision, but did not file a timely substantive appeal within 60 days of the May 2006 statement of the case or any statements reflecting new and material evidence.  As such, the decision became final.

The evidence of record at the time of the July 2005 rating decision included statements from the Veteran, service treatment records, service personnel records (including the Veteran's DD Form 214), and post-service VA treatment records from April 2005 to May 2005. 

Evidence received since the July 2005 rating decision includes, in pertinent part, the December 2014 Board hearing transcript.  Specifically, the Veteran testified that he landed in Vietnam on his way to Thailand and, although he never disembarked, the aircraft doors were opened to allow passengers to exit and enter.  Further, the Veteran testified that, as a fire protection specialist, he was responsible for extinguishing fires and participating in search and rescue missions near the base perimeter while stationed in Udorn and Don Muang Air Force Bases in Thailand.  The Board finds that this new evidence relates to an unestablished fact which may substantiate the claim for service connection for diabetes mellitus (i.e., it tends to show that the Veteran may have been exposed to herbicide agents while stationed in Thailand).  Accordingly, new and material evidence has been received to reopen service connection for diabetes mellitus.  38 C.F.R. § 3.156(a).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of prostate cancer (malignant tumor) and type II diabetes mellitus are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to both claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. 
§ 3.309(e).  Prostate cancer and type II diabetes mellitus are listed as a disease associated with exposure to herbicide agents.  Id.  The term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Presumptive Service Connection for Diabetes Mellitus and Prostate Cancer

A review of the Veteran's post-service treatment records reflect his history of and treatment for prostate cancer and diabetes mellitus.  See also June 2009 VA examination report (showing a diagnosis of type II diabetes mellitus), and June 2012 VA examination report (showing a diagnosis of prostate cancer).  For these reasons, the Board finds that the evidence establishes the existence of the claimed disabilities.

Further, service personnel records reveal that the Veteran was stationed at the 
Udorn Royal Thai Air Force Base from October 1965 to November 1966.  He was also stationed at Don Muang Royal Thai Air Force Base from December 1970 to December 1971.  Therefore, the Veteran served in Thailand during the Vietnam Era and was stationed at Air Force Bases known to have been exposed to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).  That notwithstanding, the Veteran's service in Thailand did not include being an Air Force security policeman, security patrol dog handler, member of the security police squadron, member of a military police unit, or with a military police occupational specialty.  Instead, service personnel records and the Veteran's testimony at the December 2014 Board hearing reflect that he served as a Fire Protection Specialist and his duties involved driving and operating all motorized firefighting equipment, responding to all alarms and emergency calls, and performing ramp patrol during ground servicing of aircrafts.  See August 1966 and December 1971 Performance Reports; see also December 2014 Board Hearing Transcript.

As such, the remaining element as to whether the Veteran is entitled to the presumption of herbicide exposure is whether he served on or near the perimeter of Udorn and/or the Don Muang Royal Thai Air Force Base.  The Board finds that the evidence of record is in equipoise as to whether this element has been established. 

During the December 2014 Board hearing, the Veteran testified that his military occupation specialty as a fire protection specialist brought him near the air base perimeter.  Specifically, the Veteran testified that during emergency landings of aircrafts, he would stage at the perimeter of the air base.  In-service performance reports show that the Veteran was successful in putting out a fire of a B-66 bomber.  See December 1971 Performance Report.  The Veteran testified that the B-66 bombers were strategically placed at the perimeter of the base on the flight line, which was on the edge of the perimeter.  See December 2014 Board Hearing Transcript at pg. 9.  In a June 2013 statement, the Veteran reported that while serving in the "fire department" in service, he and his unit responded to several brush fires on the perimeter of the base.  He also stated that he was on "alert standby on the flight line" during landing and takeoff of aircraft.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's statements regarding the nature and responsibilities of his service while at the Udorn and Don Muang Royal Thai Air Force Bases are credible and consistent with service personnel records, to include the December 1971 Performance Report.  The Board finds that the Veteran appears to have served in close proximity of the air base perimeter while performing his duties as a fire protection specialist.  The Board finds that these descriptions are consistent with the duties of his military occupational specialty, including extinguishing brush fires and aircraft fires near the base perimeter.  Moreover, his accounting as to the type of duties he performed within the perimeter of Udorn and Don Muang Royal Thai Air Force Bases are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  There is nothing in the available service records, to include his DD Form 214, which refutes the Veteran's recollections.

Therefore, based on his credible assertion of serving near the air base perimeter of Udorn and Don Muang Royal Thai Air Force Bases, the evidence submitted in support of the claim, to include service personnel records and the Veteran's hearing testimony, and resolving reasonable doubt in his favor, in this case the Veteran is presumed to have been exposed to herbicide agents.  Further, as he is shown to have been exposed to herbicides, the presumption of service connection for prostate cancer and type II diabetes mellitus attaches.  Accordingly, service connection for prostate cancer and diabetes mellitus is warranted.


ORDER

New and material evidence having been received, the appeal to reopen service connection for diabetes mellitus type II is granted.

Service connection for diabetes mellitus type II as a result of exposure to herbicides is granted.

Service connection for prostate cancer as a result of exposure to herbicides is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


